Citation Nr: 0609001	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gallbladder 
disability.

2.  Entitlement to service connection for temporomandibular 
joint dislocation (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2003, a statement of the case 
was issued in February 2004, and a substantive appeal was 
received in March 2004.  

The veteran testified at a travel Board hearing in April 
2005.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for TMJ is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.



FINDING OF FACT

On April 13, 2005, at the travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to service 
connection for gallbladder disability.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for gallbladder disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew her appeal of entitlement 
to service connection for gallbladder disability, at the 
travel Board hearing held in April 2005.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and it is dismissed.


ORDER

Entitlement to service connection for gallbladder disability 
is dismissed.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issue of 
entitlement to service connection for TMJ.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Service medical records reflect that the veteran's wisdom 
teeth were extracted in December 1988, during her active 
service.  The veteran has claimed that during service in 
1991, she exhibited symptomatology related to TMJ, to include 
popping in the jaw and crowding in her teeth.  A diagnosis of 
TMJ was rendered subsequent to separation from service.  The 
veteran claims that her TMJ may be as a result of extraction 
of her wisdom teeth.  Thus, the Board finds that the veteran 
should be scheduled for a VA examination to address the 
etiology of her TMJ, to include whether it is due to service 
or any incident therein, to include extraction of her wisdom 
teeth in December 1988.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim of service connection, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for 
a VA examination by a physician with 
the appropriate expertise to determine 
the etiology of the claimed 
temporomandibular joint dislocation 
(TMJ).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any 
medically indicated special tests or 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% percent or higher degree of 
disability) that the veteran exhibited 
symptomatology related to TMJ during her 
military service?  

     b)  Is it at least as likely as not 
(a 50% percent or higher degree of 
disability) that the veteran's TMJ is 
related to her military service or any 
incident therein, to include extraction 
of her wisdom teeth?  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


